DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 June 2021 has been entered.
Response to Amendment
Claims 1-21 remain pending in the application.  Claims 1, 7, and 10-21 were previously withdrawn as being directed to a nonelected invention and/or species.  Applicant’s amendment to the claims includes status identifiers that are unclear.  Claims 1, 7, and 10-21 are identified as “Withdrawn”, but the text of the claims has been deleted, which is not in accordance with 37 C.F.R. 1.121(c)(3).  Claim 3 is identified as “Canceled”, but the text of the claim has not been deleted, which is not in accordance with 37 C.F.R. 1.121(c)(4)(i).  For the purposes of examination, claims 1, 7, and 10-21 will be treated as being withdrawn and claim 3 will be treated as pending and unchanged.    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hendy (US 2011/0036418) in view of Thoma (US 2006/0174845) and Alexander et al. (US 2010/0006668).
Regarding claim 2, Hendy discloses a hot water pressure washer (2) comprising:  
a heater (24) operable for heating a fluid (par. 35), the heater including an inlet port (38) fluidly connectable to a fluid source (fig. 2 - fluid source is element 12); 
a pump (20) including an inlet port (40) fluidly connected to an outlet port of the heater (fig. 1) and an outlet port (50) fluidly connectable to a handheld wand (18) selectively operable for discharging a stream of fluid (par. 25, 35); 
an internal combustion engine prime-mover (21, which is a diesel engine, see par. 25) operably connected to the heater (par. 30, 31 - the diesel engine, 21, is operably connected to the alternator and the 24V DC power supply), the prime-mover operable to generate a rotational torque for powering the pump (par. 25); said prime mover further equipped with an exhaust (par. 25 - an exhaust is inherent to a diesel engine); and 
an exhaust heat recovery heat exchanger (42) including a fluid inlet port (52) fluidly connectable to a fluid source (fig. 1), and a fluid outlet port (54) fluidly connected to the inlet port of the heater (fig. 1 - connected via elements 44/58/46), said fluid inlet port (52) fluidly connected to the outlet port of the pump (fig. 1 - connected via element 48) and an exhaust gas inlet port (64) fluidly connected 
Hendy fails to disclose that the heater is a hydrodynamic heater, and that the exhaust gas inlet port is fluidly connected to the exhaust of the prime-mover.  
Thoma teaches a hydrodynamic heater for heating water (par. 1, 6, 12, 61) that produces heat at a high yield with reference to the energy input (par. 6).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the heater of the pressure washer of Hendy to be a hydrodynamic heater, as taught by Thoma, since the hydrodynamic heater of Thoma was known to produce heat very efficiently and to be suitable for heating water.  
Alexander teaches a hot water pressure washer (10) comprising a pump (12) including an inlet port (54) and an outlet port (55) fluidly connectable to a handheld wand (15) selectively operable for discharging a stream of fluid (par. 22); a prime-mover (14), the prime-mover being operably connected to the pump (par. 22 - the pump is 12), the prime-mover operable to generate a rotational torque for powering the pump (par. 22); and an exhaust heat recovery heat exchanger (20) including a fluid inlet port (26) fluidly connectable to a fluid source (par. 23), and a fluid outlet port (31), said fluid inlet port fluidly connected to the outlet port of the pump (par. 23), and an exhaust gas inlet port (45) fluidly connected to said exhaust of the prime-mover (par. 25); said heat exchanger further equipped with an exhaust gas outlet (43).  Alexander further teaches that connecting the exhaust gas inlet port to the exhaust of the prime-mover eliminates the need for a separate heater and heat exchanger (par. 6, 23) for providing a heated working fluid.  
It would have also been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pressure washer of Hendy to connect the exhaust gas inlet 
Regarding claims 3 and 4, Hendy in view of Thoma and Alexander discloses the pressure washer described regarding claim 2; and Hendy further discloses,
wherein the water inlet port of the exhaust heat recovery heat exchanger is fluidly connectable to the water source (par. 27; fig. 1 - connected via the buffer tank, 42), regarding claim 3. 
wherein the fluid outlet port of the exhaust heat recovery heat exchanger is fluidly connectable to the handheld wand (fig. 1 - connected via the fluid conduits and components), regarding claim 4.   
Regarding claims 5 and 6, Hendy in view of Thoma and Alexander discloses the pressure washer described regarding claim 2; and Hendy further discloses the pressure washer comprises, 
an unloader valve (48) having an inlet port fluidly connected to the outlet port of the pump (fig. 1) and an outlet port fluidly connected to the fluid inlet port of the exhaust heat recovery heat exchanger (fig. 1), regarding claim 5; and,
the unloader valve includes a second outlet port fluidly connectable to the handheld wand (fig. 1), regarding claim 6.
Regarding claims 8 and 9, Hendy in view of Thoma and Alexander discloses the pressure washer described regarding claim 2; and Hendy further discloses the pressure washer comprises, 
an unloader valve (48) having an inlet port fluidly connected to the fluid outlet port of the exhaust heat recovery heat exchanger (fig. 1 - connected via 44/58/46/38/34/40/20/50) and an outlet port fluidly connected to the inlet port of the heater (fig. 1 - connected via 52/42/54/44/58/46), regarding claim 8; and,
.
Response to Arguments
Applicant's arguments filed 8 June 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that the proposed modification of Hendy in view of Thoma is not obvious because it adds load or work to the engine of Hendy, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In particular, it is noted that a separate engine can be provided to drive the hydrodynamic heater.  
In response to applicant’s argument that Hendy teaches away from the proposed modification, it is noted that a prior art reference must explicitly disclose that an element is excluded in order to “teach away”.  In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 779 (Fed. Cir. 1983).    Hendy does not state that the proposed modification to include a hydrodynamic heater is excluded.  Hendy teaches that providing a heated coil to heat water has disadvantages, but the hydrodynamic heater of Thoma uses rotating elements to generate heated water mechanically.    
In response to applicant’s argument that it would not be obvious to modify Hendy in view of Alexander because Alexander teaches away from Hendy, it is noted that the is precisely why it would be obvious to modify Hendy with Alexander since such a modification was known to provide advantages.  
Therefore, the rejections of the claims as being obvious over Hendy in view of Thoma and Alexander are maintained.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752